Per Curiam.
The court did not err in rendering a decree that the deed from J. T. Neal to P. B. Johnson, as trustee (for named persons) be declared null and void as being without consideration, providing that the same be canceled of record, and declaring the deed from J. T. Neal to I/. G. Neal to be a valid existing lien on the property described, to secure the several items of indebtedness due by J. T. Neal to L. G. Neal.

Judgment affirmed.


All the Justices concu/r, except Russell, O. J., absent for providential cause.

Hi. L. Felts, for plaintiffs.
J. Q. West and B. F. Neal, for defendants.